Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: Advances paid to petitioners to pay their regular utility bills which were long past due are not nonrecoverable emergency payments under section 350-j of the Social Services Law and may properly be recouped under 18 NYCRR 352.7 (g) (5) (Baumes v Lavine, 38 NY2d 296). Since this record is absent of proof of a " 'sudden and unexplained emergency event’ ” (Matter of Adkin v Berger, 41 NY2d 1030, affg on opn at 50 *766AD2d 459, 461), the judgment at Special Term must be reversed and the decision made after the fair hearing reinstated (see, also, Matter of Coleman v Berger, 60 AD2d 758). (Appeal from judgment of Erie Supreme Court— art 78.) Present—Moule, J. P., Cardamone, Simons and Hancock, Jr., JJ.